Citation Nr: 1509475	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  10-30 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a back injury.  


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to October 1959 and from June 1965 to June 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in November 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

In January 2014 the Board denied the Veteran's claim for entitlement to service connection for residuals of a back injury.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Remand.  The Board's decision was vacated and the Veteran's claim was remanded to the Board.  The Order called for the claim to be remanded in that the Board did not provide adequate reasons and bases for its finding that the Veteran's lay statements were not credible.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDINGS OF FACT

1.  The Veteran's statements of continuing symptoms after inservice back injuries are credible.  

2.  There is competent lay and clinical evidence of record that residuals of inservice back injuries, to include lumbosacral strain, intervertebral disc syndrome (IVDS) with bilateral spinal nerve impairment to the lower extremities and penis, are reasonably attributable to inservice back injury.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, residuals of inservice back injuries, to include lumbosacral strain, IVDS, with bilateral spinal nerve impairment to the lower extremities and penis, were incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§3.102, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Considering the claim on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

In addition, certain chronic diseases, (e.g. degenerative arthritis), may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2014).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background

The service treatment records (STRs) show that the Veteran was seen in June 1958 for back pain.  He had hurt his lower back while working in the field.  There was a past history of injury, but he was not treated.  No further low back treatment was noted during the first period of active service.  

Entrance examination in May 1965 for the Veteran's second period of active service did not note a chronic back problem.  Army enlistment examination in June 1965 was also negative.  He was seen in mid May 1968 after falling off of a retaining wall six to eight feet high and hurting his back.  The pain was dull and constant.  There was shooting pain down his left leg.  X-rays were negative.  The assessment was abrasion hematoma.  Treatment included heat packs.  No chronic low back disorder was noted upon separation examination in late May 1968.  

Of record is a photo of a retaining wall.  In a statement, the Veteran said that this wall was similar to the one that he fell off of.  Also of record are statements as provided by friends of the Veteran.  The statements attest to the fact that they recalled that the Veteran had lower back problems in the 1970s.  

Private records in 2007 and 2008 show treatment for an ulcer disorder.  A private physician reported in September 2010 that he was seeing the Veteran for the first time.  The Veteran gave a history of having many years of low back problems.  His back pain radiated through the buttocks and into the posterior thighs, possible going somewhat past the knees.  It was worse with long period of sitting and heavy physical activity.  His condition improved when lying down.  There was no particular change with walking.  He was able to stay fairly fit and could walk at least a mile on most days with his wife.  He had no problems with bowel or bladder control.  He had no increased pain with coughing or at night.  He had not noticed numbness or tingling in the lower extremities.  He had a history of cervical anterior discectomy and fusion in 1997.  

The private examiner noted that he reviewed X-rays from 1979 which showed moderate disc degeneration at L5-S1.  X-rays taken at the time of this evaluation showed severe disc degeneration at L5-S1.  The final diagnosis was discogenic pain versus spinal stenosis.  While the Veteran endorsed a fall from a retaining wall during his military service, the examiner noted that he could not say with certainty that the Veteran's current low back problems were associated with that trauma.  

VA examination was conducted in November 2010.  The examiner reviewed the claims file.  Following examination, the diagnosis was degenerative arthritis of the lumbar spine.  It was opined that that it was unlikely that current low back degenerative disease was related to the inservice back injury.  For rationale, it was noted that while the Veteran was treated in 1958 for contusion and abrasions, no further back problems were noted upon entrance and separation examinations.  The examiner concluded that the Veteran's back injury appeared to be a one time strain with no further evidence of pathology.  

In testimony at his personal hearing in 2011, the Veteran asserted that while he was treated in the years after service for low back complaints, those records could not be obtained.  He felt that if he had not left service shortly after his back injury in 1968, he would have certainly been treated for low back problems on a continuing basis.  

Evidence added to the record since the Board's January 2014 decision includes an April 2014 report as provided by a private physician, Z.K., M.D.  It was noted that the doctor was seeing the Veteran for the first time.  The Veteran reported a history of many years of low back problems with radiation through the buttocks and into the posterior thighs, possibly going somewhat past the knees.  It was worse with long periods of sitting and heavy physical activity.  His symptoms were alleviated by lying down.  There was no particular change with walking.  He was able to stay fairly fit and walked at least a mile on most days.  He had no problem with bowel or bladder control.  Review of the Veteran's X-rays showed moderate disc degeneration at L5-S1 with no spondylolisthesis or fractures.  In this examiner's assessment, the Veteran had L5-S1 level problems "stemming back a number of years."  While the examiner could not say "with certainty" that this was not initially caused by some form of trauma many years earlier, the Veteran did endorse a fall of approximately 20 feet during service.  

Also added to the record was an "Independent Medical Examination" report dated in October 2014 as provided by J.W.E., M.D.  Again, it was noted that the Veteran gave a history of initial injury to the back during service.  Since the injury, the Veteran said that he had experienced continued back pain with radicular pain down the legs.  Within two years after service discharge, he had difficulty with sensation and numbness in the penis, "just like the numbness down his left leg" which continued to the present day.  The diagnoses included lumbosacral strain, IVDS, with bilateral sciatic nerve impingement, and cauda equine syndrome with loss of penile strength.  

It was the examiner's opinion that it was as likely as not that the Veteran had significant injuries to the back during service.  Such were set forth in the STRs and consistent with the history given by the Veteran.  The fact that the Veteran had radicular symptoms in the left leg while in service was indicative that he was already having IVDS as a result of the fall.  Shortly after service discharge, he was having difficulty with sensation in the penis and erectile strength consistent with the nerves being impinged in his back into the left L4 and bilateral L5 and S1 as well as the nerves to the penis.  Thus, it was his medical opinion that the injuries, impairment, and disabilities as diagnosed, were, as likely as not, due to and a consequence of the Veteran's military service.  

Analysis

As noted above, there is no doubt that the Veteran incurred injury to the back during service in 1958 and 1968.  What works against his claim for service connection for residuals of inservice low back injuries is the fact that no chronic low back disorder was noted, to include upon X-ray or at time of discharge in 1968.  The Veteran has stated, however, that he was seen in the immediate post service years by a private physician for ongoing complaints, although such records are currently unavailable.  An initial denial by the Board was primarily based on this lack of continuity of symptoms and the negative opinion of a VA examiner in 2010.  Subsequently added to the record were instructions from the Court that vacated the Board's decision in that there was not an adequate explanation as to why the Veteran's assertions were not found to be credible regarding his assertions of ongoing back problems after service.  Also added to the record since the Board's initial decision was a private examiner's report which supports the Veteran's claim in that the doctor opined that the current low back diagnoses (strain, IVDS with nerve impairment) were likely the result of the inservice back injuries.  

As the Veteran is competent to assert the occurrence of in-service injury, see, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), similarly, as a layperson, he is competent to report that he has experienced low back symptoms since injury in service.  See Layno v. Brown, 6 Vet. App. 465, 470.  Although there is no objective evidence to support post service treatment for back problems for approximately 10 years after service, the Board accepts the Veteran's statements and history as competent and credible.  Moreover, his statements are corroborated by several lay statements of record.  As such, it is found that there is both competent and probative lay and clinical evidence in the record to find that current back disease is related to reported inservice injury and symptoms.  The benefit of the doubt is thus resolved in favor of the Veteran by finding that residuals of a back injury during service, to include lumbosacral strain and IVDS with nerve impairment, was incurred in service.  38 C.F.R. § 3.102 (2014).  


ORDER

Entitlement to service connection for residuals of a back injury, to include lumbosacral strain and IVDS with nerve impairment, is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


